Citation Nr: 0206375	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  94-40 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 50 percent for service-
connected post-traumatic stress disorder (PTSD).

(Additional issues on appeal are discussed in the 
introduction below.  For each of these issues, further 
development is warranted prior to a Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and son



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant served on active duty from September 1964 to 
February 1969 and again from September 1976 to September 
1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), which denied a rating in excess of 30 percent or the 
veteran's PTSD. 

The veteran testified before the undersigned member of the 
Board at a hearing at the RO in December 2001.  During this 
hearing, the veteran withdrew his claim for an increased 
rating for his right knee disorder.

In March 2002, the RO granted an increased rating to 50 
percent for the veteran's PTSD.  The appellant has continued 
his appeal for a higher rating.

The Board points out that there are other issues on appeal 
involving service connection for a disorder of the cervical 
spine and an increased rating for a left knee disorder.  
Further development is warranted prior to a Board decision on 
each of these issues.  As such, the Board is deferring 
resolution of these issues pending development to be 
performed pursuant to a Board development memorandum drafted 
in association with this decision.





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Applying the rating criteria in effect prior to November 
7, 1996, the veteran has not shown that his PTSD symptoms 
present more than considerable social and industrial 
impairment. 

4.  Applying the rating criteria in effect on and after 
November 7, 1996, the evidence of record does not reflect 
that the veteran's PTSD symptoms result in more than 
occupational and social impairment with reduced reliability 
and productivity. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met, either under the schedular criteria 
in effect before November 7, 1996, or under the schedular 
criteria in effect on and after November 7, 1996.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.132, 4.130, Diagnostic Code 9411 (1996 and 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Claims Assistance

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA, which is now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminates the 
concept of a well-grounded claim and supersedes the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099- 2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

While this matter was pending before the Board, the United 
States Court of Appeals for the Federal Circuit decided 
Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 2002).  
In that decision, the Federal Circuit held that Section 3A of 
the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001). Precedent opinions of the chief legal 
officer of the Department and the regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses):

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102);

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a));

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a));

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a));

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1));

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall:

(a) identify the records the VA is unable to obtain; (b) 
briefly explain the efforts that the VA made to obtain those 
records; and (c) describe any further action to be taken by 
the Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information sufficient 
to locate such records, other relevant records pertaining to 
the claimant's active military, naval, or air service that 
are held or maintained by a governmental entity (38 U.S.C.A. 
§ 5103A(c)(1));

(b) Records of relevant medical treatment or examination of 
the claimant at Department health-care facilities or at the 
expense of the Department, if the claimant furnishes 
information sufficient to locate those records (38 U.S.C.A. § 
5103A(c)(2));

(c) Any other relevant records held by any Federal department 
or agency that the claimant adequately identifies and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):

(a) The Secretary shall treat an examination or opinion as 
being necessary to make a decision on a claim for purposes of 
paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if the evidence of 
record before the Secretary, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant):

(i) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (ii) indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but (iii) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Following a detailed review of the claims folder, the Board 
concludes that VA has  fully complied with the provisions of 
the VCAA.  The Board finds that the issue of entitlement to a 
rating in excess of 50 percent for PTSD can be addressed at 
this time.  The file contains records from the veteran's 
period of service, records of post service medical treatment, 
and Social Security Administration (SSA) records.  There is 
no indication of the existence of any outstanding Federal 
government or other record that could substantiate the claim.

In addition, the appellant was provided copies of rating 
decisions explaining why the claim for entitlement to an 
increased rating was denied.  Furthermore, through the April 
1994 statement of the case (SOC), supplemental statements of 
the case (SSOC) dated in August 1994, August 1996, December 
1996, December 1997, April 2001, and the October 1998 Board 
Remand, the appellant has been advised of the laws and 
regulations regarding both the new and the old criteria for 
rating psychiatric disabilities.  These communications 
clearly explain the appellant's rights and responsibilities, 
inform him of the laws and regulations involved in his claim, 
and advise him of the evidence needed to substantiate his 
claim.

There is no indication that there is any existing evidence 
that could substantiate the claim that has not been obtained.  
Accordingly, while the RO has not sent notice as set forth in 
(3) above describing how the tasks of developing the record 
are allocated, it has gone beyond this requirement by 
actually obtaining all the evidence.  Accordingly, in light 
of all of these considerations, the Board finds that it is 
not prejudicial to the appellant to proceed to adjudicate the 
claim on the current record.  Bernard v. Brown, 4 Vet. App. 
384 (1993).


II.  Factual Background

VA outpatient treatment records show that the veteran had 
treatment for psychiatric problems at a VA Mental Health 
Clinic (MHC) in Oakland Park, FL from February 1983 to August 
1985.  On VA examination in August 1983, the diagnosis was 
generalized anxiety disorder.  Records from the MHC dated in 
August and September 1983 include a diagnosis of PTSD.  
Symptoms were noted to include sleeplessness, outbursts of 
anger, nightmares, depression, and enhanced startle response 
including trembling after sudden loud noises.  

On VA neuropsychiatric examination in May 1986, the veteran 
reported symptoms including an exaggerated startle response, 
nightmares, and sleep disturbances.  It was noted that the 
veteran was working in Georgia as a bookkeeper.  The 
diagnosis was PTSD.

By way of an August 1986 decision, the RO granted service 
connection for PTSD and assigned the disorder a 10 percent 
evaluation.

VA outpatient treatment records dating from November 1989 
through March 1991 show that the veteran had ongoing 
treatment for mental health problems.  Symptoms included 
depression, chronic anxiety, heightened startle response, and 
problems with his temper.  A December 1990 record indicated 
that the veteran recently quit a job on impulse.  He had held 
a position as an accounting clerk for three and a half years. 

In a March 1991 statement, the veteran indicated that his 
PTSD symptoms were growing worse and that he wanted an 
increased rating.  He noted that he woke up screaming at 
night, that he was constantly in a state of depression, and 
that his anxiety had become so great that he was suicidal at 
times.

On a May 1991 VA psychiatric examination, it was noted that 
the veteran's psychiatric symptoms included nightmares, sleep 
problems, flashbacks, and heightened startle response.  The 
examiner noted that the veteran had no psychiatric 
hospitalizations but that he had been treated at the Oakland 
Park MHC since December 1990.  A history of the events 
surrounding the veteran walking off the job and contemplating 
suicide by jumping in front of a Tri-rail engine were also 
noted.  The diagnosis was PTSD causing nightmares, 
flashbacks, interference with work habits, loss of social 
adaptability, depression, and feelings of guilt.    
  
Through a June 1991 decision, the RO increased the veteran's 
disability rating for PTSD to 30 percent.

VA outpatient treatment records dating from September 1992 
through February 1993 show ongoing treatment for psychiatric 
problems.  

In a November 1993 rating action, the RO continued and 
confirmed the veteran's 30 percent evaluation for the 
service-connected PTSD. 

Records show that the veteran had treatment at the Southwest 
Mississippi Mental Health Complex from April 1993 to July 
1994.  A July 1994 letter from the Director/Counselor of the 
facility indicated that the veteran was seen usually two to 
four times per month, and that he or his wife calls at least 
once a week.  He noted that the veteran had periods of ups 
and downs.  Ongoing problems included sleep disturbances, 
feelings of fear and anger, irritability, rage, and startle 
response to thunderstorm activity.  The veteran and his wife 
reported longer periods of anger and irritability, with those 
experiences seeming to go from anger to rage at the least 
provocation.  The Director/Counselor concluded that the 
veteran would greatly benefit from long term inpatient 
treatment in a PTSD program.

In an October 1994 statement, the veteran related the 
difficulty he was having obtaining a job because of his PTSD.  
He noted that interviews ended soon after he told potential 
employers he was taking Prozac for his PTSD symptoms.

An August 1996 SSA decision found that the veteran had not 
engaged in substantial gainful activity since January 12, 
1991; that the veteran had severe PTSD, mild osteoarthritis 
of the right knee and mild osteoarthritis of the lumbosacral 
spine; and that prior to July 7, 1994, he had the residual 
functional capacity to perform a limited range of light work.  
The SSA decided that the veteran was entitled to a period of 
disability from July 7, 1994, the date the severity of his 
mental impairment was shown to have met SSA disability 
criteria.  This is the date of a letter from the 
Director/Counselor at the Southwest Mississippi Mental Health 
Complex.

VA outpatient treatment records from the VA MHC in Jackson, 
Mississippi for the period from May 1995 through February 
1997 show ongoing treatment for psychiatric problems.

During his June 1998 hearing, the veteran testified that his 
PTSD caused nightmares a couple of times a week and caused 
him to have a terrible time handling thunderstorms.  He noted 
that he was taking Sertraline and Lorazepam for his PTSD and 
that the doctor has had to increase the medications lately.  
The veteran's wife and daughter testified that the veteran's 
condition had deteriorated over the past year.  

In October 1998, the Board remanded the issue of a higher 
rating for PTSD for additional development to include a new 
VA psychiatric examination.

VA outpatient treatment records indicate that the veteran 
received ongoing treatment for psychiatric problems from 
February 1997 to April 1999.  These records include notes 
indicating that the veteran was seen for vocational 
readjustment counseling.

On VA examination in July 1999, the examiner provided a 
detailed review of the veteran's history of psychiatric 
symptoms and treatment.  The veteran's psychiatric symptoms 
included difficulty sleeping, trouble handling storms and 
loud noises, nervousness, and crying.  The veteran indicated 
that he had not been employed since December 1990, when he 
walked off of the job yelling and screaming.  He stated that 
he was not hired for work since then because he required too 
much time off for VA appointments.  Treatment reportedly 
included various medications.  The examiner noted that the 
veteran endorsed virtually every perceptual disturbance and 
every emotional symptom that was queried.  Objective findings 
included fair hygiene, adequate motor behavior, sporadic and 
averted eye contact, and adequate motivation.  Rapport 
appeared to be fairly well established and maintained.  Tasks 
of attention, concentration, and language seemed to be 
intact.  Mild dysnomia was suggested.  The veteran showed 
apparent orientation to name, day, date, place, and situation 
and he was able to recite his social security number, date of 
birth, address, and zip code.  Verbal memory function or 
delayed recall seemed to be mildly impaired.  Prompted recall 
appeared to be intact.  Nonverbal/spatial memory appeared 
intact as well.  Prose recall seemed intact and 
constructional practical skill appeared intact.  The 
veteran's rate of thought seemed to be average and the 
continuity of his thought appeared logical and coherent.  
Intellectually, he seemed to be functioning in the average 
range commensurate with his education and occupation.  Higher 
level cognitive skills seemed to be intact as tapped by 
proverb interpretation, abstract inductive logic 
calculations, and social comprehension.  His judgment and 
insight appeared good. 

The examiner noted that the veteran had been previously rated 
as service-connected for PTSD.  Diagnostic tests/MMPI2 
reportedly revealed that the pattern of the veteran's 
responses suggested that he answered in a manner of extremely 
high over-reporting and that he engaged in exaggeration of 
symptoms and problems far beyond the most genuinely 
psychotic.  Additionally, he endorsed items rarely endorsed 
by the genuinely psychotic - near the level of psychiatric 
inpatients.  The examiner also stated that the veteran 
attempted to appear very dysfunctional and that such 
individuals apparently are seeking to portray themselves as 
very impaired when objectively they are much more functional.  
MCMI2 results also suggested that the veteran answered in a 
manner of extremely high over-reporting and exaggeration of 
symptoms and problems.  It was noted that cumulative indices 
across both protocols strongly suggested spurious PTSD.  

With regard to the veteran's ability to work, the examiner 
indicated that there were no apparent intellectual or 
cognitive impairments that would interfere with work skill 
execution.  As for emotional status, the claimed mental 
symptoms were noted to seem questionable.  Based on the 
results of the entire examination, the examiner's 
professional opinion was that the veteran was apparently 
seeking to portray himself as much more impaired than he 
otherwise appeared.  The objective psychological testing 
results did not support the subjective report, the clinical 
interview indicated an endorsement of myriad  symptoms, which 
failed to cluster into any given mental disorder.  Improbable 
symptoms were noted as well.  The neuro-behavioral status 
examination showed relatively intact cognitive and 
neuropsychological functioning.  In his concluding paragraph, 
the examiner gave the diagnostic impression: PTSD by previous 
diagnosis; probably malingering; and possible adverse effects 
of medications.  His score on the global assessment of 
functioning (GAF) scale was noted to be 65.

On a December 2001 psychology note, it was reported that the 
veteran was having chronic sleep disturbances with frequent 
awakenings.  He claimed to be seeing things and hearing 
voices.  The diagnosis included PTSD and the GAF scale score 
assigned was 45.  Medications were reportedly adjusted.  

During his December 2001 hearing, the veteran testified that 
his PTSD symptoms were growing worse.  The veteran's wife 
reported an incident in 1991 where the veteran blew up at 
work, walked off the job and was found contemplating suicide 
"waiting on a train."  Current symptoms included sleep 
problems, flashbacks, mood swings, and panic attacks.  The 
veteran discussed his prior suicide attempt in 1991 on the 
railroad tracks and another incident where his son stopped 
him from using a gun in an altercation with Louisiana Power 
and Light.  The veteran reported that he saw a counselor 
every four months in Alexandria and that he has been treated 
with Sertraline, Lorazepam, and Risperdine for his symptoms.      

On VA examination in February 2002, the veteran reported that 
he has seen a doctor at the MHC every six months and that he 
has been prescribed Sertraline and Lorazepam for the 
psychiatric symptoms.  Subjective complaints included feeling 
stressed out most of the time and getting upset by loud 
noises.  The veteran noted that he was sleeping better and 
that he has been less depressed and anxious since his doctor 
changed his medications several months ago.  The veteran 
indicated that he could not handle the stress of a job, and 
stated that while relationships with members of his family 
are satisfactory, his degree and quality of social 
relationships was rather nil.  He did not like to socialize 
much.  The veteran gave no history of violence or 
assaultiveness nor of suicidal attempts or thoughts.  He has 
never been treated as an inpatient.  

On mental status examination, the veteran seemed to have some 
bizarre thoughts at times, namely in thinking about shooting 
his family.  He stated that he does not act upon these 
thoughts because he loves his family and would really not 
want to hurt them.  The veteran also claimed to be having 
some auditory hallucinations in that he heard voices which he 
explained vaguely as being two other people who look just 
like him who talk to him and tell him what to do sometimes.  
Homicidal thoughts were noted.  The veteran's personal 
hygiene was adequately maintained.  The veteran was oriented 
as to time, place and person, and situation but noted some 
long and short-term memory problems.  The veteran reported 
some anxiety or panic attacks which occurred about four to 
five times per week and he stated that during these times he 
gets really nervous and often goes to his room, lays on the 
floor and covers his head.  The veteran stated that he has 
learned to control his temper and now walks away from 
disagreements or arguments rather than having them 
proliferate.  

During the assessment of the veteran's PTSD, the examining 
physician referred to the July 1999 examination report for 
further background and testing information.  It was noted 
that the veteran reported hearing voices that tell him what 
to do.  He stated that he keeps loaded guns around the house 
because he does not trust the government.  The veteran noted 
recurring and distressing recollections of his war 
experiences, distressing dreams of these events, and feelings 
of anxiety during thunderstorms.  The veteran also reported 
some persistent avoidance of stimuli associated with the 
inservice trauma.  The examiner noted that the veteran 
continued to show symptoms of increased arousal such as 
difficulty falling and staying asleep.  He also noted 
difficulty concentrating and feeling as if the government was 
out to get him.  The diagnosis was PTSD, chronic with delayed 
stress, and the veteran was found to have a GAF estimated at 
around 55 with the highest GAF score during the past year 
estimated to be around 60.  It was noted that the veteran 
seems to have some money concerns which influence his 
motivation on this examination and can certainly cause an 
over-reporting of responses to PTSD type questions.  In the 
integrated summary and conclusions on the February 2002 VA 
examination report, the examiner stated that:

it is clear that the veteran's 
unemployment, some problems realted to 
taking care of activities of daily 
living, his physical health, his 
inability to socialize, and his lack of 
real avocational or vocational pursuits 
have been diminished as a result of both 
physical and mental factors.  I feel that 
although some of these changes are 
physical, in that the veteran cannot lift 
his arms over his head to wash his back 
or put on certain clothing, that the 
current PTSD symptomatology has affected 
his feelings of low self-esteem, few 
social contacts, anxiety and depression, 
his fear of being around crowds, his lack 
of sexual interest, and his current 
unemployability.  Additionally, the 
veteran has noted that he does not take 
part in many veteran's activities and 
that he often has paranoid thoughts and 
what appears to be active auditory 
hallucinations.  He also appears to have 
an eating disorder and an inability to 
concentrate which has lead to some 
marital difficulties.  In addition it is 
felt that his paranoia and tendency to 
avoid people, general anxiety, inability 
to concentrate on tasks, and sleeping 
problems in the past have all contributed 
to his inability to be gainfully 
employed.    

The examiner believed that the veteran has some real problems 
related to PTSD and that his prognosis for improvement is 
guarded unless he avails himself of inpatient and outpatient 
treatment programs.  The examiner further stated that it is 
believed that the PTSD symptomatology has contributed to 
impairing his functional status and quality of life and even 
though this has been helped most recently by appropriate 
medications, the veteran has a long way to go in terms of 
getting any real relief and remediation for his 
symptomatology.

The RO granted an increased rating to 50 percent for PTSD in 
a March 2002 rating action.  
      

III.  Analysis

The Court has stated that, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claim, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Board notes that, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court recognized a distinction between a 
veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection and a later claim for 
an increased rating of a service-connected disorder.  In the 
case of the assignment of an initial rating for a disability 
following the award of service connection for that 
disability, separate ratings can be assigned for separate 
periods of time based on the facts found - "staged" 
ratings.

Under the circumstances of this case, it is clear that the 
Fenderson analysis would not apply, because the original 
grant of service connection, effected in the rating decision 
of August 1986, was not appealed.  

As stated in the introduction, this case is on appeal from a 
November 1993 RO decision denying the veteran's claim for a 
higher rating for PTSD.  The Board notes that the criteria 
used to determine the extent to which psychiatric disorders 
are disabling, set forth in 38 C.F.R. §§ 4.125-4.132, have 
been amended during the pendency of this claim.  See 61 Fed. 
Reg. 52,695-52,702 (1996).  These changes became effective on 
November 7, 1996.  See 38 C.F.R. § 4.130 (2001).  The record 
shows that the veteran has had notice of both the old and new 
criteria, and they were considered by the RO.  In the SOC 
dated in April 1994 and the SSOC's dated in August 1994 and 
August 1996, the RO set out the old regulations.  In the SSOC 
issued in December 1996, and in subsequent SSOC's, the RO set 
out the new regulations.  

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  See also Baker v. West, 
11 Vet. App. 163, 168 (1998).  In reviewing this case, the 
Board must therefore evaluate the veteran's service-connected 
PTSD under both the old and current regulations to determine 
whether he is entitled to an increased evaluation under 
either set of criteria; the version most favorable to the 
appellant will be applied.

Under the "old" provisions, in evaluating impairment 
resulting from mental disorders, social inadaptability was to 
be evaluated only as it affected industrial adaptability.  
The principle of social and industrial inadaptability, the 
basic criterion for rating disability from the mental 
disorders, contemplated those abnormalities of conduct, 
judgment, and emotional reactions which affect economic 
adjustment, i.e., the impairment of earning capacity.  
38 C.F.R. § 4.129 (1996).  The severity of disability was 
based upon actual symptomatology as it affected social and 
industrial adaptability.  Two of the most important 
determinants of disability were time lost from gainful 
employment and decrease in work efficiency.  The regulation 
emphasized that VA should not underevaluate the emotionally 
sick veteran with a good work record, nor overevaluate his or 
her condition on the basis of a poor work record not 
supported by the psychiatric disability picture.  It was for 
that reason that great emphasis was placed upon the full 
report of the examiner which was descriptive of actual 
symptomatology.  The record of the history and complaints was 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology were the 
essentials.  38 C.F.R. § 4.130 (1996).

When evaluating a mental disorder under the "new" criteria, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based upon all the evidence of record that bears on 
occupational and social impairment, rather than solely upon 
the examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (2001).

The veteran is currently assigned a 50 percent disability 
rating for his PTSD.  Under the General Rating Formula for 
Psychoneurotic Disorders, effective prior to November 7, 
1996, a 50 percent rating is appropriate for psychiatric 
disability in which the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and in which, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent rating is warranted for 
psychiatric disability in which the ability to establish or 
maintain effective or favorable relationships with people is 
severely impaired, and in which the psychoneurotic symptoms 
are of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.  
For a 100 percent rating to apply, the veteran's PTSD would 
have to be shown by the evidence of record to result in 
virtual isolation, totally incapacitating psycho-neurotic 
symptoms, or demonstrable inability to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (prior 
to November 7, 1996).  

The General Rating Formula for Mental Disorders, as effective 
on and after November 7, 1996, provides for pertinent 
percentage ratings as follows:

Occupational and social impairment with 
reduced  reliability and productivity due 
to such symptoms  as: flattened affect; 
circumstantial, circumlocutory,  or 
stereotyped speech; panic attacks more 
than once  a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships . . 
. . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . 70

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or name . . . . . . . . . . . 
. . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

The present case involves a complex combination of disabling 
problems, including service-connected PTSD as well as other 
physical problems that have a substantial  impact on the 
veteran's ability to obtain gainful employment.  
Additionally, the record clearly illustrates the difficulty 
encountered by the RO in attempting to evaluate the veteran's 
psychiatric disability in light of medical findings by VA 
examining physicians, as well as the reports of psychological 
testing, that demonstrated over-reporting of symptomatology 
or spurious symptoms.  The Board has considered whether a 
further evaluation is warranted, however, the Board finds the 
VA evaluations were adequate.  Any problem in assessing the 
severity of the disability on this record is not due to any 
deficiency of the examinations provided, but because the 
claimant is manifestly overreporting symptoms.  Thus, VA has 
adequately discharged its responsibilities to produce an 
accurate and thorough record upon which to base a decision at 
this time.  

After considering all the evidence under both the old and the 
new criteria for rating PTSD, the Board finds, as will be 
explained below, that an increased rating beyond the current 
50 percent evaluation is not warranted for the veteran's 
PTSD.
 
Under the old criteria, a 70 percent rating was not warranted 
unless the veteran's PTSD symptoms caused severe social and 
industrial impairment.  Where only considerable social and 
industrial impairment is shown, a 50 percent rating is 
appropriate. 

Here, we note that the VA treatment records reflect the 
veteran has been rated on the GAF scale at 65 in July 1999, 
45 in December 2001, and 55 in February 2002.  The American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, 4th Edition, provides for a rating of 
51-60 for moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or complaints of-
workers).  A rating of 41 to 50 is for serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  The current GAF scale score of 55 and the 
recent trend of GAF scale scores since 1999 correspond with 
moderate difficulty in social and occupational functioning 
and clearly do not illustrate severe social and industrial 
impairment as would be necessary for a rating higher than 50 
percent for PTSD.

The Board concludes that the other evidence as related by the 
veteran, and as documented in the findings by VA and private 
physicians, is also consistent in reporting that his PTSD 
symptomatology presents only considerable social and 
industrial impairment.  

With regard to industrial impairment, the Board notes that 
the veteran has not worked since 1990 or 1991 when he stormed 
out of his job as a bookkeeper.  While the evidence shows 
that the veteran has experienced problems with employment 
related to his PTSD, the Board is also aware that the 
psychiatric symptoms alone have not been the sole contributor 
to the veteran's difficulty obtaining work.  In addition to 
his psychiatric problems, the veteran has various other 
service-connected and non-service-connected physical 
disorders which make it difficult for him to obtain and 
retain gainful employment.  Specifically noted among many 
such physical disorders are arteriosclerotic heart disease 
(rated 60 percent disabling), the residuals of a fracture of 
the right tibia (rated 30 percent disabling), lumbosacral 
strain with sciatica (evaluated as 30 percent disabling), and 
diabetes mellitus (rated 20 percent disabling).  The 
disability ratings assigned these physical conditions denote 
the profound impact each has on the veteran's ability to 
obtain and retain employment.  As such, the Board cannot 
attribute the fact that the veteran has not worked in a 
decade solely to psychiatric disability from PTSD. 

The Board is aware that the 1996 SSA decision granting 
disability benefits appeared to point to a 1994 letter from 
the veteran's psychiatric counselor as a turning point in the 
veteran's reduced industrial adaptability.  Evidence 
diminishing the contribution of PTSD symptomatology to the 
veteran's present level of industrial impairment, however, is 
found on VA examination in July 1999 where the examining 
physician specifically stated that the veteran had "no 
apparent intellectual or cognitive impairments that would 
interfere with [the veteran's] work skill execution.  As for 
his emotional status, his claimed mental symptoms seemed 
questionable."  The Board finds it pertinent that the July 
1999 VA examining physician also indicated that the veteran 
was clearly over-reporting his psychiatric symptomatology.  
While the examiner performing the VA examination in February 
2002 noted that the veteran's PTSD symptomatology (as well as 
physical changes) did affect his current unemployability, 
that physician also specifically pointed out that the 
veteran's money concerns may have influenced his motivation 
and caused over-reporting of PTSD symptomatology.  These 
medical opinions that the claimant is overreporting his 
subjective symptoms is strongly buttressed by the 
interpretation of the diagnostic tests/MMPI2 evaluation that 
revealed that the claimant over endorsed symptoms to the 
point of alleging symptoms rarely seen even among the 
genuinely psychotic near the level of individuals confined to 
in-patient treatment.  In light of these considerations, the 
Board finds the recent evaluations and the diagnostic 
tests/MMPI2 results have grappled with the fundamental 
problem presented here of over reporting in a fashion that is 
not evident in the medical opinion in the SSA records.  
Therefore, the Board finds the recent VA evaluations and the 
diagnostic tests/MMPI2 report are entitled to far more 
probative weight as indicators of the actual severity of the 
disability. 

Turning to social impairment the Board notes that the 
examiner performing the July 1999 examination stated that it 
was his professional psychological opinion that the veteran's 
self-report, including his claims of experiencing all of the 
emotional symptoms that were queried, was somewhat 
questionable and rather contradictory.  The Board also notes 
that while the February 2002 examination revealed the veteran 
was hampered by fear of being in crowds and had few social 
contacts, he still lives with his wife and his family, as he 
has for some years.  

In sum, the records simply do not show that the veteran's 
actual PTSD symptomatology has produced more than 
considerable social impairment or considerable impairment in 
the veteran's ability to obtain and maintain employment.  As 
the degree of industrial and social impairment appears to be 
no more than considerable, an evaluation in excess of the 
current 50 percent rating is not appropriate under the 
criteria in effect prior to the change in regulations.

Applying the new rating criteria in effect since November 7, 
1996, the Board also finds that the medical evidence on file 
fails to support an evaluation in excess of 50 percent for 
PTSD. 

The most recent medical evidence on file (the February 2002 
VA examination report) indicates that the veteran's PTSD 
symptomatology is more consistent with the criteria 
corresponding with the 50 percent rating, which results in 
occupational and social impairment with reduced reliability 
and productivity.  The evidence of record shows that the 
veteran's PTSD symptoms include: panic attacks more than once 
a week; impairment of short- and long-term memory; 
disturbances of motivation and mood; and difficulty 
establishing and maintaining effective work and social 
relationships.  

The evidence of record does not show that the veteran's PTSD 
symptomatology currently results in occupational and social 
impairment with deficiencies in most areas, as would be 
required to warrant the next higher rating of 70 percent.  
While the veteran has problems with work and with mood, the 
record did not demonstrate deficiencies in judgment or 
thinking.  Furthermore, it does not show that the veteran 
engaged in obsessional rituals which interfered with routine 
activities, that he has speech that is intermittently 
illogical, obscure, or irrelevant, or that his panic attacks 
(reportedly occurring four to five times per week) and 
depression are "near continuous."  Additionally, the 
examination report did not identify any current problems with 
suicidal ideation, impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene or 
an inability to establish and maintain effective 
relationships with his wife and family of many years.  In 
short, while mental status examination illustrated some 
occupational and social impairment, it also revealed mostly 
positive findings regarding the veteran's thought processes, 
insight, and judgment, and gave a GAF scale score as high as 
55.  These findings are not consistent with the criteria for 
a 70 percent rating.

Based upon the foregoing, we find that the current disability 
due to service-connected PTSD does not warrant a rating in 
excess of 50 percent under the criteria in effect since 
November 7, 1996.

Finally, in addition to the above, the Board points out that 
consideration must be given to the fact that both the VA 
physician who examined the veteran in 1999 and the one who 
examined the veteran in 2002 have indicated that the veteran 
was over-reporting his PTSD symptomatology in an attempt to 
appear more dysfunctional than is actually the case.  In view 
of this fact, as well as the supporting interpretation of the 
diagnostic tests/MMPI2 evaluation, the Board finds that the 
probative weight to be assigned to any subjective report of 
symptoms or manifestations by the claimant is suspect.  
Likewise, the Board must substantially discount the probative 
value of any report from any medical evaluator who failed to 
consider this factor.   

Consequently, the Board concludes that the veteran's 
disability picture at this time warrants no more than a 50 
percent evaluation.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996); and 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2001).

As explained above, both the old and new regulations for 
evaluating mental disorders were applied in this case because 
of the amendments which occurred during the pendency of the 
veteran's claim.  In any future claims and adjudications, the 
RO will apply only the rating criteria in effect on and after 
November 7, 1996, and will consider evidence developed after 
the present claim.  


ORDER

Entitlement to an increased rating beyond the current 50 
percent rating for PTSD is denied. 



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

